DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed April 3, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al. (US 2011/0050534 A1, hereinafter referred to as “Shimayama”) in view of Asaka (US 2020/0014113 Al).
Regarding claim 1, Shimayama teaches an antenna system, comprising: 
a dielectric substrate (substrate comprising of 130 and 106 in Fig. 9), having a first surface (top of 130) and a second surface  (bottom of 106) opposite to each other; 
a ground plane (308 in Fig. 9), disposed on the second surface of the dielectric substrate (308 disposed at the bottom of the substrate comprising 130 and 106); and 
a first antenna array (array of radiation elements  105s on 130 in Fig. 9 where one of the structures shown in Fig. 5 (a)), disposed on the first surface of the dielectric substrate, and comprising a first transmission line (transmission line corresponding to 104 shown in Fig. 19), a first antenna element (1st 105 in Fig. 9), a second antenna element (2nd 105 in Fig. 9), a third antenna element(3th 105 in Fig. 9), a fourth antenna element(4th 105 in Fig. 9), a fifth antenna element(5th  105 in Fig. 9), and a sixth antenna element(6th in Fig. 9); 

wherein the first antenna element, the second antenna element, the third antenna element, the fourth antenna element, the fifth antenna element, and the sixth antenna element are substantially arranged in a first straight line (all 105s are in a straight line as shown in Fig. 9); 
wherein each of the first antenna element, the second antenna element, the third antenna element, the fourth antenna element, the fifth antenna element, and the sixth antenna element comprises a radiation element (012a in Fig. 5a), a connection element (0101 connecting 012a to 05), and an impedance adjustment element (05 having an impedance based on the size of the shape), and wherein the radiation element (012a is coupled via 05 and 0101 to the transmission line as shown in Fig. 9) is coupled through the connection element and the impedance adjustment element to the first transmission line, wherein a width of the radiation element is from 0.51 to 0.78 wavelength of the operation frequency (the width of patch pattern 012a being quadrangular shape and width  adjusted according to the need, see para. [0081] where L1 shown in Fig. 3 is in the range of about ¼ to ½ times greater than a free-space wavelength at an operating frequency of 76.5 GHz, where the wording “about” includes a measurement which would be a little over, i.e. 0.51 is a little over ½, see paragraph [0107]),
but does not teach the specific of an operation frequency of the antenna system is substantially equal to 24GHz, 

In view of the teaching of Asaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the antenna system of Shimayama by resizing the patch antennas thereof to correct the wavelength of the electromagnetic waves generated thereby such that the operation frequency can be accessed at 24GHz level upon desire.
Regarding claim 8, Shimayama in view of Asaka teaches the antenna system as claimed in claim 1, wherein the radiation element substantially has a rectangular shape (012a in Fig. 3 being quadrangular, see para. [0081]).
Regarding claim 9, Shimayama in view of Asaka teaches the antenna system as claimed in claim 1, wherein a length of the radiation element is from 0.15 to 0.25 wavelength of the operation frequency, the width of patch pattern 012a being quadrangular shape including a square shape such that the width and length of a square shape would include a length being the same as the width which is adjusted according to the need, e.g. about 0.25 of the wavelength ,see para. [0081] where L1 shown in Fig. 3 is in the range of about ¼ to ½ times greater than a free-space wavelength at an operating frequency of 76.5 GHz, see paragraph [0107])

Regarding claims 11-13, Shimayama in view of Asaka teaches the antenna system as claimed in claim 1 where the line width of the connection element (0101) in reference to the line width of the impedance adjustment elements (05) are designed for the impedance matching with the patch pattern and the line length of 0101 being ¼ of wavelength at an operation frequency described in para. [0081] and the line length of 05 being 0.1 wavelength to a wavelength described in para. [0083],
but does not teach a specific length of the connection element being from 1.8mm to 2.2mm (claim 11), a specific width of the connection element being from 0.3mm to 0.5mm (claim 12), a specific length of the impedance adjustment element being substantially equal to 0.25 wavelength of the operation frequency (claim 13).
However, in view of Shimayama’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna system of the combination of Shimayama and Asaka by specifically configuring in each antenna a radiation element, a connection element, and an impedance adjustment element, wherein the radiation element is coupled through the connection element and the impedance adjustment element to a transmission line in order to match impedance thereof such that it is possible to transmit and receive signals efficiently.
Regarding claim 14, Shimayama in view of Asaka teaches the antenna system as claimed in claim 1, wherein a width of the impedance adjustment element (0101) is greater than a width of the connection element (05 as shown in Fig. 5(a)).
Regarding claim 15, Shimayama in view of Asaka teaches the antenna system as claimed in claim 1, further comprising: 
th 405), an eighth antenna element (8th 405), a ninth antenna element (9th 405), a tenth antenna element (10th 405), an eleventh antenna element (11th 405), and a twelfth antenna element (12th 405).

    PNG
    media_image1.png
    548
    630
    media_image1.png
    Greyscale


Regarding claim 16, Shimayama in view of Asaka teaches the antenna system as claimed in claim 15, wherein the second transmission line has a second feeding point (another feeding point corresponding to 307 as shown in Fig. 10 coupled to all 105s as shown in Figs. 9 and 19 
Regarding claim 17, Shimayama in view of Asaka teaches the antenna system as claimed in claim 15, wherein the seventh antenna element, the eighth antenna element, the ninth antenna element, the tenth antenna element, the eleventh antenna element, and the twelfth antenna element are substantially arranged in a second straight line (all 405’s in each of the rows in Fig. 21 are arranged in straight line).
Regarding claim 18, Shimayama in view of Asaka teaches the antenna system as claimed in claim 17, wherein the second straight line is substantially parallel to the first straight line (each of the rows of 405s are parallel as shown in Fig. 21).
Regarding claim 19, Shimayama in view of Asaka teaches the antenna system as claimed in claim 15, wherein the first antenna array and the second antenna array are mirror-symmetrical (each of the rows of 405s are mirror-symmetrical as shown in Fig. 21).
Regarding claim 20, Shimayama in view of  Asaka teach the antenna system as claimed in claim 15 as discussed above, where the first and second adjacent and parallel antenna arrays configured with shield spacers to improve isolation (see para. [0035]), 
but do not teach a specific distance between the first antenna array and the second antenna array being longer than 3 wavelengths of the operation frequency. 
Since it has been well known in the art that the size and shape of the antenna device largely determine the frequencies the antenna device can handle and how the antenna device radiates electromagnetic waves, one of ordinary skill in the art before the effective filing date of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama in view of Asaka, and further in view of Noras et al. (US 2020/0144714 Al; hereinafter referred to as “Noras”).
Regarding claim 2, the combination of Shimayama and Asaka disclose the antenna system as claimed in claim 1, wherein the dielectric substrate being a substrate comprising of 130 and 106 in Fig. 9),
but do not teach that a single-layer board made of a Rogers RO4350B material. 
However, Nora teaches a thin single-layer board made of material RO4350B (see par.[0054]) without degrading the performance of substrate being flexible, light and resilient. 
Therefore, in view of Noras, to employ Rogers RO4350B as a material for a single layer substrate of the antenna system of the combination of Shimayama and Asaka upon desire would have been deemed within the purview of, and/or obvious to, a person skilled in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama in view of Asaka, and further in view of Saily (US 2007/0126641 Al) and Noras.
Regarding claim 3, the combination of Shimayama and Asaka disclose the antenna system as claimed in claim 1, where the dielectric substrate being substrate comprising of 130 and 106 in Fig. 9),

In the same field of endeavor, Saily discloses a patch antenna structure comprising a dielectric substrate including a six-layer composite board made of a Rogers RO4350B material (see Fig. 4; pars.[0033-0037, 0044-0048]). 
Saily does not teach the use of a FR4 as a material for the dielectric substrate.
Noras, as a related art, discloses the use of a FR4 and a Rogers RO4350B as materials for an antenna substrate (see par.[0054]; Table I) since they have high dielectric constants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna system of the combination of Shimayama and Asaka by replacing the dielectric substrate thereof with a six-layer composite board substrate made of a Rogers RO4350B as taught by Saily for convenience in use since it is resilient and sturdy. In addition, in view of Noras, to further employ a FR4 as an additional material for the substrate of the antenna system of the combination of Shimayama, Asaka, and Saily to enhance the resilience and sturdiness of the substrate upon desire would have been deemed within the purview of, and/or obvious to, a person skilled in the art.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama in view of Asaka, and further in view of Bukkfejes et al. (US 2014/0269389 A1; hereinafter referred to as “Bukkfejes”).
Regarding claims 5-6, Shimayama in view of Asaka discloses the antenna system as claimed in claim 1 with an exception of a beam width of the antenna system being substantially 
In the same field of endeavor, Bukkfejes teaches an antenna array (see Fig. 4) comprising a number of patch antennas, and the number of patch antennas used may determine the width of the electrically formed beam, wherein the more antenna elements there are, the narrower will be the beam, and thus, angle resolution may be determined by the antenna element count (see par.[0050], lines 1-4). Bukkfejes actually discloses in general as such. Bukkfejes does not disclose that the beam width of the antenna system being substantially equal to 160 degrees (as recited in claim 5), wherein the gain of the antenna system is greater than 6dBi within the beam width as claimed.
However, in view of Bukkfejes’ teaching, 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to go over the number of the patch antennas within the antenna system of the combination of Shimayama and Asaka to determine an operative beam width and an antenna gain as claimed upon a particular application or environment of use to reduce the effects of multipath propagation.
Response to Arguments
Applicant's arguments filed April 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “Shimayama defines a range of length L1 from ¼ to ½ wavelength”, which fails to overlap with the applicant’s claimed limitation of “from 0.51 to 0.78 
Examiner notes that the paragraph [0107] of Shimayama recites “when L1 is in the range of about ¼ to ½ times greater than a free-space wavelength”, i.e. the wording “about” used in the Shimayama includes a measurement which would be a little over. It is noted that applicant’s claimed 0.51 is a little over ½ and therefore there exists an overlap. 
The examiner also notes that par. [0107] states “If L1 is set in the above range,” i.e. about ¼ to ½ times e.g. 0.51 times, “the emission of electromagnetic wave from the first patch pattern (012a) will be advantageously facilitated”. So, instead of Shimayama teaching away from having a range of 0.51 to 0.78 as applicant argues, Fig. 3(b) of Shimayama would work well. 
Furthermore, in the field of the same endeavor, a prior art, Lee (US 2003/0034920 A1) teaches size of two patch antenna (204a & 204b in Fig. 2) being preferably identical but there exists  a tolerable and acceptable deviation anywhere between 0%-10% (see par. [0035]). 
Therefore, the combination of Shimayama and Asaka teaches all claimed limitations of claim 1 as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844